      Case 1:20-cv-03865-DLC Document 7 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
RICHARD CARTER, Individually and on     :
Behalf of All Others Similarly          :
Situated,                               :             20cv3865 (DLC)
                                        :
                         Plaintiff,     :                  ORDER
                                        :
                -v-                     :
                                        :
WILLIS TOWERS WATSON PUBLIC LIMITED     :
COMPANY, VICTOR F. GANZI, JOHN J.       :
HALEY, ANNA C. CATALANO, WENDY E. LANE, :
BRENDAN R. O’NEILL, JAYMIN B. PATEL,    :
LINDA D. RABBITT, PAUL THOMAS, and      :
WILHELM ZELLER,                         :
                                        :
                         Defendants.    :
                                        :
----------------------------------------X

DENISE COTE, District Judge:

     On May 19, 2020, plaintiff filed a class action lawsuit on

behalf of all public stockholders of defendant Willis Towers

Watson Public Limited Company (“Willis Towers Watson”).         The

complaint alleges violations of Sections 14(a) and 20(a) of the

Securities Exchange Act of 1934 (“1934 Act”).

     Section 78u-4(a)(3)(A) of the Private Securities Litigation

Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(A), requires, in

relevant part, that:

     Not later than 20 days after the date on which the
     complaint is filed, the plaintiff or plaintiffs shall
     cause to be published, in a widely circulated national
     business-oriented publication or wire service, a
     notice advising members of the purported plaintiff
         Case 1:20-cv-03865-DLC Document 7 Filed 06/16/20 Page 2 of 2



     class . . . of the pendency of the action, the claims
     asserted therein, and the purported class period.

15 U.S.C. § 78u-4(a)(3)(A)(i).        Accordingly, it is hereby

     ORDERED that by June 19, 2020, plaintiff shall identify the

date and publication in which notice was provided.


Dated:      New York, New York
            June 16, 2020

                                    ________________________________
                                              DENISE COTE
                                      United States District Judge




                                      2
